Case 1:21-cv-06907-AT Document 22 Filed 08/23/21 Page 1 of 4
          Case 1:21-cv-06907-AT Document 22 Filed 08/23/21 Page 2 of 4



parties do not consent, but without disclosing the identity of the party or parties who do not
consent. The parties are free to withhold consent without negative consequences.

       SO ORDERED.

Dated: August 23, 2021
       New York, New York




                                                 2
Case 1:21-cv-06907-AT Document 22 Filed 08/23/21 Page 3 of 4




                               3
Case 1:21-cv-06907-AT Document 22 Filed 08/23/21 Page 4 of 4




                               4
